

 
 

--------------------------------------------------------------------------------

 


 
Exhibit 10.1





AMENDMENT TO EMPLOYMENT AGREEMENT




                    This Amendment (“Amendment”) to Employment Agreement by and
among Robert J. Attea (“Executive”),  Sovran Self Storage Inc. (the
“Corporation”) and Sovran Acquisition Limited Partnership (“SALP”) as amended
and restated effective January 1, 2009 (“Agreement”).  The Corporation and SALP,
are collectively referred to herein as the “Company”.


                    WHEREAS, the Executive is a valuable employee of the
Company, an integral part of its management team and a key participant in the
decision-making process for material corporate actions and in short-term and
long-term strategic planning for the Company; and


                    WHEREAS, as a founder of the Company and a key executive
officer for over 19 years, the Executive has invaluable experience in the real
estate market and, in particular, in the self-storage industry; and


                    WHEREAS, the Corporation’s Board of Directors desires to
implement an orderly and efficient succession plan for senior management of the
Company; and


                    WHEREAS, the Board recognizes the value of the Executive’s
continuation in the employ of the Company in order to facilitate the
implementation of such succession plan, including the transition of Executive
duties to his successor and to advise on and to provide advice and counsel to
the officers of the Company, including to the Chief Executive Officer and the
Chief Investment Officer (or any successor to either); and


                    WHEREAS, the Executive is willing to assist the Company in
the foregoing implementation and transition and devote appropriate time and
efforts in facilitating such transition over the next three (3) years.

 
1

--------------------------------------------------------------------------------

 



                    NOW, THEREFORE, in consideration of the mutual promises
herein contained, the parties agree as follows:


1.          The Executive’s shall continue  to be the Chairman of the Board of
Directors, and shall have the title of Executive Chairman of the Board.


2.          Commencing on January 1, 2015, the Executive’s duties will be to
assist the senior management of the Company in strategic planning and
acquisition strategy, as contemplated in the preambles of this Amendment, and to
perform such other duties as may be reasonably requested from time to time by
the Board of Directors and agreed to by the Executive.


3.          Notwithstanding Section 3 of the Agreement, (a) the Executive’s
employment under the Agreement shall expire on December 31, 2017 (the “Term-End
Date”) unless earlier terminated pursuant to Section 4 of the Agreement, and
(b) expiration of the Agreement at the Term-End Date shall not be treated as a
termination by the Company without cause or a resignation by the Executive for
Good Reason and the Executive shall not be entitled to severance payments under
Section 5 of the Agreement as a result of the expiration of the employment on
the Term-End Date.


4.          From and after January l, 2015, the Company shall pay the Executive
the compensation and benefits as set forth in Section 2 of the Agreement (other
than Paragraph 1(b) and Paragraph 1(f) of Exhibit A thereof), provided that the
annual base salary shall be not less than $508,200 and except that the Executive
shall no longer be entitled to participate in the Company’s incentive
compensation plans and bonus plans (under Paragraph 1(b) and Paragraph 1(f) of
Exhibit A or otherwise) except as set forth in Paragraph 6 hereof.


5.          Section 5(e) (“Gross-up Payments”) of the Agreement is deleted in
its entirety.


6.          Existing grants of restricted stock, performance-based restricted
stock, stock options or any incentive or bonus payments due with respect to 2014
will be unaffected by any of the changes set forth in this Amendment and all
other terms of the Agreement will continue unaffected by this Amendment.

 
2

--------------------------------------------------------------------------------

 





7.          The Company and the Executive agree that (i) the Executive shall not
have the right to terminate the Agreement for “Good Reason” or otherwise make a
claim against the Company by reason of entering into this Amendment and (ii) the
Company shall not have the right to terminate the Agreement for “cause” or
otherwise make a claim against the Executive by reason of entering into this
Amendment.


Dated: January 19, 2015
     
SOVRAN SELF STORAGE, INC.
 
By:   /s/David L. Rogers                                    
         David L. Rogers, Chief Executive Officer
 
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
          By:  Sovran Holdings, Inc., its General Partner
 
          By:    /s/David L. Rogers                                   
                    David L. Rogers, Chief Executive Officer
 
 
 
 
/s/Robert J. Attea                           
          Robert J. Attea
 
 




 
3

--------------------------------------------------------------------------------

 
